Exhibit 10.2

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (hereafter “Agreement”) is entered into
among Henry Nothhaft (the “Executive”), Tessera Technologies, Inc., a Delaware
corporation, and Tessera, Inc., a Delaware corporation (together, the “Company”)
(collectively referred to herein as the “Parties”), effective as of May 11, 2011
(the “Effective Date”).

WHEREAS, Executive is employed by the Company pursuant to an offer letter dated
August 5, 2008 (the “Letter Agreement”);

WHEREAS, Executive signed an Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement with the Company on August 5, 2008 (the
“Confidentiality Agreement”);

WHEREAS, the Company and Executive entered into various equity award agreements
in accordance with the terms of the equity plans pursuant to which such equity
awards were issued (collectively the “Equity Award Agreements”), which Equity
Award Agreements and the outstanding equity awards thereunder are described on
Exhibit A attached hereto;

WHEREAS, the Company and Executive entered into a Severance Agreement dated
August 3, 2009, and a Change in Control Severance Agreement dated August 5,
2008, as amended (collectively, the “Severance Agreements”);

WHEREAS, Executive entered into (a) an Indemnification Agreement dated May 20,
2004, with Tessera Technologies, Inc., and (b) an Indemnification Agreement
dated May 20, 2004, with Tessera, Inc., which provide for the indemnification of
Executive and the advancement of expenses, among other things (collectively, the
“Indemnification Agreements”);

WHEREAS, Executive is further entitled to indemnification and the advancement of
expenses pursuant to the Company’s certificate of incorporation and bylaws, as
currently in effect (the “Organizational Documents”) and is a named beneficiary
and indemnitee under various insurance policies, including the Company’s
director and officer insurance policy (the “Insurance Policies”);

WHEREAS, Executive and the Company have agreed that Executive’s employment with
the Company will terminate effective as of May 11, 2011 (the “Employment
Termination Date”);

WHEREAS, Executive and the Company have agreed that Executive’s service as
Chairman and a member of the Board of Directors (“Board”) will terminate
effective as of May 20, 2011 (the “Board Termination Date”);

WHEREAS, the Company desires to retain Executive to provide consulting services
to the Company following the Employment Termination Date and wishes to provide
Executive with certain compensation and benefits in return for Executive’s
services; and



--------------------------------------------------------------------------------

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company, including, but not limited to, any and all claims arising
out of or in any way related to Executive’s employment with or separation from
the Company;

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, Executive and the Company
hereby agree as follows:

1. Term of Services.

(a) Termination of Employment and Board Service. The Parties acknowledge that
the Employment Termination Date will constitute Executive’s “separation from
service” with the Company as such term is defined in Treasury
Regulation Section 1.409A-1(h) and any successor provision thereto. Effective as
of the Employment Termination Date, Executive hereby resigns his employment with
the Company and all officer positions he holds with the Company or any
subsidiary. In addition, effective as of the Board Termination Date, Executive
hereby resigns from his position as Chairman of the Board and as a member of the
Board.

(b) Consulting Period. During the period (i) commencing on the Employment
Termination Date and (ii) ending on May 11, 2013, unless terminated earlier
pursuant to this Agreement (such period, the “Consulting Period”), Executive
shall provide consulting services to the Company. The date on which the
Consulting Period ends shall be referred to herein as the “Consulting
Termination Date.” Executive’s consulting services pursuant to this Section 1(b)
shall automatically terminate on May 11, 2013, unless terminated earlier
pursuant to this Agreement. Executive may terminate the Consulting Period (and
his obligation to provide consulting services), with or without cause, upon
delivery of written notice to the Company; provided, however, that if Executive
terminates the consulting arrangement specified herein prior to May 11, 2013,
for any reason (other than for Good Reason (as defined below) or as a result of
Executive’s death or Disability (as defined below)), he shall forfeit any rights
to further compensation pursuant to Sections 3, 4 or 5 of this Agreement. The
Consulting Period may be extended upon mutual written agreement of Executive and
the Chief Executive Officer of the Company, provided that any such extension
specifically provides that it is intended to amend this Section 1(b). “Good
Reason” shall mean any action or inaction that constitutes a material breach by
the Company or any successor or affiliate of its obligations to Executive under
this Agreement without Executive’s written consent. “Disability” means
Executive’s inability to perform the essential functions of his position, with
or without reasonable accommodation, for a period of at least one hundred twenty
(120) consecutive dates because of a physical or mental impairment.

2. Scope of Services During Consulting Period.

(a) During the Consulting Period, Executive shall devote such percentage of his
business time and effort to the performance of his services hereunder as shall
be reasonably requested or directed from time to time by the Chief Executive
Officer of the Company and shall provide such additional information, advice and
assistance concerning matters that are within the scope of Executive’s knowledge
and expertise, including Executive’s efforts to advance

 

-2-



--------------------------------------------------------------------------------

developments in U.S. intellectual property law that protect entrepreneurs and
those entities that are primarily responsible for job creation in the U.S.
economy, including the marketing and promotion of Executive’s book Great Again –
Revitalizing America’s Entrepreneurial Leadership (Harvard Business Press)
(“Great Again”), and otherwise, not to exceed in the aggregate eighty (80) hours
in any thirty (30) day period. Executive’s advice shall be of an advisory nature
and the Company shall not have any obligation to follow such advice. Executive
agrees to perform the consulting services and any other obligations or
activities hereunder in accordance with (x) the terms of this Agreement, (y) all
applicable laws, and (z) all Company policies and procedures provided to
Executive in connection with Executive’s performance under this Agreement.
Except as otherwise provided in this Agreement, the foregoing shall in no way
limit or restrict Executive’s ability to speak freely with respect to the
subject matter of his book, Great Again.

(b) Executive generally shall be available to provide services under this
Agreement during normal business hours (“normal business hours” being 9:00 a.m.
to 5:00 p.m. Pacific Time on any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of California or is a day
on which banking institutions located in California are authorized or required
by law or other governmental action to close). Executive shall make himself
available to and shall perform his consulting services reasonably following the
request by Company but at such particular times and places and using such
methods as Executive determines. Executive shall fulfill his responsibilities
under this Agreement by providing such services by telephone and e-mail, as
Executive may reasonably determine. The Company shall reasonably accommodate
Executive’s schedule when requesting Executive’s assistance pursuant to this
Section 2(b). During the Consulting Period, Executive shall be entitled to the
continued use of his current laptop computer and such technical and
administrative support as are reasonably required to perform his obligations
under this Agreement. As a consultant, Executive shall not be an “executive
officer” of the Company, and the Company shall prepare all public filings and
reports accordingly.

(c) In order to avoid any actual or perceived conflict of interest during the
Consulting Period, Executive agrees that, during the Consulting Period, he will
not, directly or indirectly, own, manage, operate, join, control, or participate
in the ownership, management, operation, or control of, or be involved as an
officer, director, employee, consultant, independent contractor, limited or
general partner, member, shareholder, joint venturer, advisor, or otherwise of,
any profit or nonprofit business or organization which competes with the
business of the Company as conducted on the Effective Date (the “Company
Business”). The foregoing limitation will not prohibit Executive from (i) owning
any publicly traded business or any private business where his interest is
passive or less than five percent, (ii) participating in any business or
organization that derives less than five percent (5%) of its revenues from a
business that competes with the Company Business, provided that Executive’s
services or involvement does not relate to that portion of the business or
organization’s operations that compete with the Company Business, or
(iii) publicly speaking, marketing, and promoting Executive’s book, Great Again.

 

-3-



--------------------------------------------------------------------------------

3. Compensation.

(a) Compensation During Consulting Period. During the Consulting Period,
Executive shall be entitled to the following compensation and benefits from the
Company:

(i) During the first eleven (11) months of the Consulting Period, Executive
shall receive no consulting fees under this Agreement. During the final thirteen
(13) months of the Consulting Period – i.e., months twelve (12) through
twenty-four (24) – Consultant shall be entitled to receive $37,692.31 per month,
payable monthly in arrears.

(ii) Executive acknowledges that, following the Employment Termination Date,
Executive shall not be eligible to participate in any plan or program which, as
a condition of eligibility for such plan or program, requires Executive to be an
employee of the Company.

(b) Expenses.

(i) During the Consulting Period, the Company shall reimburse Executive for
reasonable and properly documented business expenses incurred in connection with
the performance of his services hereunder, subject to (i) such policies as the
Company may from time to time establish, and (ii) Executive furnishing the
Company with evidence in the form of receipts satisfactory to the Company
substantiating the claimed expenditures.

(ii) The Company shall reimburse Executive for all of Executive’s reasonable,
properly documented out-of-pocket business expenses incurred on or prior to
September 30, 2011, in connection with the promotion and marketing of Great
Again in accordance with the Company’s budget relating thereto as in effect on
the Effective Date.

(iii) The Company shall reimburse Executive’s reasonable and customary
attorney’s fees incurred in connection with the preparation of this Agreement,
in an amount not to exceed $15,000.00.

(iv) Any amounts payable under this Section 3(b) shall be made as promptly as is
reasonably practicable, in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv), and paid no later than the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. The amounts provided under this Section 3(b) during any taxable year
of Executive’s will not affect such amounts provided in any other taxable year
of Executive’s, and Executive’s right to reimbursement for such amounts shall
not be subject to liquidation or exchange for any other benefit.

4. Employment Termination Payments. Executive shall be entitled to receive
benefits upon the Employment Termination Date as set forth in this Section 4:

(a) Exclusive Termination Benefits. Executive acknowledges that he is not
entitled to any payments, benefits, damages, awards or compensation other than
as provided in this Agreement.

(b) Cash Severance. Within seven (7) days of the Release Effective Date (as
defined below), the Company shall pay to Executive a severance payment of
$830,000.00, less all applicable taxes and other authorized withholding.

(c) COBRA. For a period of twenty-four (24) months following the Employment
Termination Date, or until Executive has secured other employment offering

 

-4-



--------------------------------------------------------------------------------

substantially similar medical benefit coverage, whichever occurs first (the
“Coverage Period”), the Company shall (i) reimburse Executive for the payments
Executive makes for coverage for Executive and his eligible dependents who were
covered under the Company’s group health plans immediately prior to the
Employment Termination Date under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), provided Executive timely elects and pays for
continuation coverage pursuant to COBRA within the time period prescribed
pursuant to COBRA (“COBRA Reimbursements”), or (ii) for any portion of the
Coverage Period in which Executive and his eligible dependents are not eligible
for COBRA due to the expiration of Executive’s eligibility for COBRA coverage,
reimburse Executive for the monthly premiums for continued healthcare coverage
under an individual policy covering Executive and his eligible dependents (which
monthly reimbursement shall not exceed the amount of Executive’s COBRA premium
as of the Employment Termination Date). The foregoing reimbursements shall be
made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy, provided that Executive submits documentation to the
Company substantiating his payments for COBRA or other healthcare coverage, with
such reimbursement occurring within thirty (30) days of Executive’s submission
of said documentation. Notwithstanding the foregoing, if the Company determines
in its sole discretion that it cannot provide the foregoing reimbursements in a
manner that is exempt from Section 409A of the Code or without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in either case, the Company shall instead pay to Executive
an amount equal to the monthly COBRA premium for Executive and his eligible
dependents as of the Employment Termination Date in monthly installments over
the Coverage Period (or the remaining portion thereof).

(d) Equity. The Parties acknowledge and agree that following the Employment
Termination Date, Executive’s unvested equity awards will no longer vest under
the existing vesting schedules set forth in the Equity Award Agreements and will
instead vest as described in this paragraph. Upon the Release Effective Date,
the vesting of each of Executive’s outstanding equity awards (the “Equity
Awards”) (other than awards the vesting of which is solely performance-based
(the “Performance Awards”), which Performance Awards are set forth on Schedule A
attached hereto) will accelerate vesting and exercisability by the amount that
would have vested under the original vesting schedules during the period
commencing on the first anniversary of the Employment Termination Date and
ending on the second anniversary of the Employment Termination Date had the
Executive continued to provide services during such period, and the vesting of
the Performance Awards shall accelerate as set forth on Schedule A. If Executive
continues to perform the Consulting Services pursuant to this Agreement through
May 11, 2012, each of Executive’s outstanding Equity Awards (other than
Performance Awards) will continue to vest in accordance with their original
vesting schedules during the period commencing on the Employment Termination
Date and ending on the first anniversary of the Employment Termination Date. The
exercise of Executive’s vested Equity Awards shall continue to be governed by
the terms and conditions of the Equity Award Agreements; provided, that all such
Equity Awards, including the Performance Awards, shall survive the Employment
Termination Date and remain exercisable for not less than ninety (90) days
following the second anniversary of the Employment Termination Date. Executive
acknowledges that he is not entitled to any additional grant of equity awards.

 

-5-



--------------------------------------------------------------------------------

(e) Benefits. Executive’s health insurance benefits shall cease on the last day
of May 2011, subject to Executive’s right to continue his health insurance under
COBRA and to reimbursement for COBRA premiums pursuant to Section 4(c) above.
Executive’s participation in all benefits and incidents of employment,
including, but not limited to, the accrual of bonuses, vacation, and paid time
off, shall cease as of the Employment Termination Date.

(f) Payment of Salary and Receipt of All Benefits. On the Employment Termination
Date, the Company shall pay Executive all accrued wages through the Employment
Termination Date, including accrued, unused vacation and any other benefits owed
to the Executive. Executive shall submit all business expenses incurred by him
no later than the Employment Termination Date, in accordance with the Company’s
travel and expense policies. The Company shall promptly reimburse Executive for
all reasonable and properly documented business expenses that are submitted by
him in accordance with the Company’s policies and this section. Subject to the
terms of this Agreement, Executive acknowledges and agrees that with his final
check, and the expense reimbursements described above, and other than the
consideration set forth in this Agreement, the Company has paid or provided all
salary, wages, bonuses, accrued vacation/paid time off, premiums, leaves,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to Executive.

(g) General Release of Claims by Executive. Executive’s right to receive any of
the payments or other compensation to be made to Executive pursuant to Section 3
and this Section 4 shall be contingent on Executive providing to the Company a
full and complete general release in the form attached hereto as Exhibit B (the
“Release”) within twenty-one (21) days following the Employment Termination Date
and Executive’s failure to revoke such Release within the time period provided
therein. The date on which the Release becomes effective shall be considered the
“Release Effective Date.”

5. Consulting Termination Payments. If the Consulting Period terminates prior to
May 11, 2013, as a result of (a) the Company’s termination of the Consulting
Period, (b) Executive’s termination of the Consulting Period for Good Reason, or
(c) Executive’s death or Disability, then, in each case, (x) the Executive shall
be entitled to receive a lump sum payment equal to the remaining unpaid
consulting fee pursuant to Section 3(a)(i) above as if Executive had remained a
consultant during the entire Consulting Period, plus (y) all Equity Awards which
otherwise would have vested on or prior to May 11, 2013 pursuant to Section 4(d)
shall accelerate and vest in full to the extent they otherwise would have vested
had such termination not transpired (the “Severance Payment”), less any
applicable tax withholding, in exchange for and conditioned upon the Executive’s
execution of a Supplemental Release, the form of which is attached hereto as
Exhibit C (the “Supplemental Release”). The Severance Payment shall be
conditioned on the Executive’s Supplemental Release becoming effective and
irrevocable no later than thirty (30) days following the Consulting Termination
Date. The date on which the Supplemental Release becomes effective shall be
considered the “Supplemental Release Effective Date.” The cash portion of the
Severance Payment will be paid in a lump sum within seven (7) days following the
Supplemental Release Effective Date, less any applicable tax withholding, and
the accelerated vesting portion of the Severance Payment shall be effective on
the Supplemental Release Effective Date.

 

-6-



--------------------------------------------------------------------------------

6. Representations, Warranties and Covenants.

(a) Executive represents and warrants that:

(i) He has carefully read and fully understands all of the provisions of this
Agreement;

(ii) During the course of his employment, he is not aware of any injuries for
which he might be entitled to compensation pursuant to California’s Workers
Compensation law;

(iii) He has not initiated, and has no present intent of initiating, any
adversarial proceedings of any kind against the Company or against any other
person or entity released by Executive pursuant to the Release or the
Supplemental Release, nor will he do so in the future, except as may be required
to enforce the terms of this Agreement, or as are otherwise consistent with the
proviso concerning non-waivable claims set forth in the Release and the
Supplemental Release. With respect to any such non-waivable claims, however,
Executive agrees to waive his right (if any) to any monetary or other recovery
should any governmental agency or other third party pursue any claims on
Executive’s behalf, either individually, or as part of any collective action;
and

(iv) As a matter of fact, Executive’s age played no part in any of the Company’s
decisions or actions affecting Executive.

(b) The Company represents and warrants that:

(i) To the best knowledge of the Company, the Company is not aware of any claim
it or its shareholders may have against Executive as a result of his service as
a director and an officer of the Company; and

(ii) The Company has not initiated, and has no present intention of initiating,
any adversarial proceedings of any kind against Executive.

7. Publicity; Non-disparagement. If the Company issues any press release or
Current Report on Form 8-K regarding Executive’s departure from the Company, the
Company shall allow Executive to review and approve the content of such release
or Current Report in advance. Executive agrees that he shall not disparage or
otherwise communicate negative statements or opinions about the Company, its
board members, officers, executives or business. The Company agrees that neither
its current or subsequent directors nor its current or subsequent officers shall
disparage or otherwise communicate negative statements or opinions about
Executive, regardless of the veracity of such statements or opinions. Nothing in
this provision shall be construed to prevent any party from giving truthful
testimony pursuant to a valid subpoena or other judicial process.

8. Cooperation. Executive agrees, subject to the Company and Executive agreeing
to reasonable compensation and expense reimbursement terms mutually satisfactory
to Executive and the Company, to cooperate fully with the Company (including its
Board and any committees of the Board) and its counsel or accountants in any
financial audits or internal investigation

 

-7-



--------------------------------------------------------------------------------

involving securities, financial or accounting matters, and in its defense of, or
other participation in, any administrative, judicial, or other proceeding,
including arbitration, arising from any charge, complaint or other action which
has been or may be filed relating to the period during which Executive was
employed by the Company.

9. Confidential Information; Return of Company Property.

(a) Executive hereby expressly confirms his continuing obligations to the
Company pursuant to the Confidentiality Agreement.

(b) On the Employment Termination Date, Executive shall return to the Company
all originals and copies of correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Company’s customers, business plans, marketing
strategies, products, processes or business of any kind and/or which contain
proprietary information or trade secrets which are in the possession or control
of Executive or his agents or representatives, other than such items as are
necessary for the provision of his services hereunder during the Consulting
Period.

(c) On the Employment Termination Date, Executive shall return to the Company
all equipment of the Company in his possession or control, other than such items
as are necessary for the provision of his services hereunder during the
Consulting Period.

(d) Upon the request of the Company, Executive shall deliver to the Company a
signed statement certifying compliance with this Section 9 prior to the receipt
of any post-termination benefits described in this Agreement.

10. Assignment of Rights. Notwithstanding anything to the contrary set forth in
the Confidentiality Agreement, the Ownership Acknowledgement Agreement, date
May 17, 2010, or any other agreement or understanding between the Company and
Executive, the Company hereby perpetually, irrevocably, and unconditionally
assigns, transfers, and conveys to Executive, all of the Company’s right, title,
and interest in and to the book, Great Again. The Company further perpetually,
irrevocably, and unconditionally assigns, transfers, and conveys to Company and
its successors and assigns all claims for past, present and future infringement
or misappropriation of the intellectual property rights included in, related to
or derived from Great Again, including all rights to royalties or other profit
related thereto and the right to sue for and to receive and recover all profits
and damages accruing therefrom; provided, however, that the Company shall retain
the right to receive all such royalties or other profits until such time as the
Company has received royalties or other profits of $140,000 in the aggregate.
The Company hereby waives and agrees not to enforce all moral rights and all
personality rights that the Company may have in the book and waives any right to
reimbursement or collection of any funds paid or advanced to Executive, directly
or indirectly, in connection with the creation, publication or marketing of the
book.

11. Taxes. To the extent any taxes may be payable by Executive for the benefits
provided to him by this Agreement beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from

 

-8-



--------------------------------------------------------------------------------

any failure by him to make required payments. During the Consulting Period,
Executive shall be solely responsible for taxes required to be paid with respect
to his performance of services and the receipt of consideration under this
Agreement, including, without limitation, United States federal, state and local
income taxes, payroll taxes, social security, unemployment or disability
insurance, or similar items. Executive acknowledges that the payments and
benefits provided in this Agreement may have tax ramifications to him. The
Company has provided no tax or other advice to Executive on such matters and
Executive is free to consult with an accountant, legal counsel, or other tax
advisor regarding the tax consequences he may face.

12. Choice of Law. This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles. In all cases, this Agreement shall be interpreted in
accordance with its plain meaning, and not strictly for or against either party.

13. Notices. All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

 

(a)

   If to the Company:    Tessera Technologies, Inc       3025 Orchard Parkway   
   San Jose, CA 95134       Phone: 408-321-6000       Fax: 408-321-2905      
Attn: H. Thomas Blanco,       Senior Vice President and Chief Administration
Officer

(b)

   If to Executive:    Henry Nothhaft       [address redacted]

14. Severability. Except as otherwise specified below, should any portion of
this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the Parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Agreement, which shall otherwise remain in full force
and effect. If any portion of this Agreement is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters. This paragraph shall not
operate, however, to sever Executive’s obligation to provide the binding release
to all entities intended to be released hereunder.

15. Understanding and Authority. The Parties understand and agree that all terms
of this Agreement are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided.

16. Integration Clause. This Agreement, together with all documents referenced
herein, contains the entire agreement of the Parties with regard to the
separation of Executive’s

 

-9-



--------------------------------------------------------------------------------

employment, and supersedes and replaces any prior agreements as to that matter,
including, without limitation, the Letter Agreement and the Severance
Agreements, each between the Company and Executive; provided, that this
Agreement shall not supersede or replace the Indemnification Agreements, the
Insurance Policies, or the Organizational Documents, nor shall it supersede or
replace the Equity Awards or the Performance Awards, except to the extent
expressly provided herein. This Agreement may not be changed or modified, in
whole or in part, except by an instrument in writing signed by Executive and an
executive officer of the Company.

17. Execution in Counterparts. This Agreement may be executed in counterparts
with the same force and effectiveness as though executed in a single document.

18. Section 409A of the Code. The provisions of this Agreement and all
compensation and benefits provided for under this Agreement are intended to
comply with or be exempt from the requirements of Section 409A so that none of
the severance payments and other payments and benefits to be provided will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be exempt or so comply. In
furtherance of the foregoing, notwithstanding anything herein to the contrary,
if Executive is a “specified employee” (as determined by the Company in
accordance with Treasury Regulation Section 1.409A-3(i)(2)) as of the date that
Executive incurs a separation from service and if any payment or benefit under
this Agreement cannot be paid or provided in a manner otherwise provided without
subjecting Executive to additional tax, interest and/or penalties under
Section 409A, then any such benefit that is payable during the first six
(6) months following the Executive’s separation from service shall be paid to
Executive in a cash lump sum payment on the first day of the seventh month
following Executive’s separation from service. No severance payments or benefits
to be paid or provided to Executive, if any, pursuant to this Agreement that are
considered deferred compensation under Section 409A will be paid or provided
under Executive has a “separation from service” within the meaning of
Section 409A. Each payment and benefit payable under this Agreement is intended
to constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and any guidance promulgated thereunder and any applicable state law
equivalents (as each may be amended or promulgated from time to time).

19. Indemnification. Notwithstanding Executive’s termination as a member of the
Board and an employee and officer of the Company or any provision of this
Agreement, Executive and the Company acknowledge and agree that this Agreement
shall not eliminate, limit or modify any contractual, common law or statutory
duty or obligation by the Company to indemnify Executive from third party claims
arising out of his employment or Board membership, including, without
limitation, the Indemnification Agreements and the Organizational Documents; nor
shall it eliminate, limit or modify, any rights he may have independent of this
Agreement under any of the Company’s insurance policies based on his employment
with the Company, including, without limitation, the Insurance Policies.

20. Benefit. All obligations under this Agreement shall be binding upon the
heirs, executors, administrators, or other legal representatives or assigns of
the Parties. The Company shall take all reasonable steps to ensure that any
successor entity or acquirer of the Company is bound by and agrees to abide by
and comply with the obligations of the Company set forth in this Agreement.

 

-10-



--------------------------------------------------------------------------------

21. RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE
ACKNOWLEDGES THAT HE UNDERSTANDS THIS RIGHT AND HAS EITHER CONSULTED WITH A
LAWYER OR DETERMINED NOT TO DO SO.

The Parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

(Signature Page Follows)

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

Executive

      TESSERA TECHNOLOGIES, INC.

/s/ Henry R. Nothhaft

      By:   

/s/ Michael Anthofer

Henry R. Nothhaft

      Name:    Michael Anthofer       Title:    Executive Vice President and
Chief          Financial Officer

Date: May 11, 2011

     Date:       May 11, 2011       TESSERA, INC.       By:   

/s/ Michael Anthofer

      Name:    Michael Anthofer       Title:    Executive Vice President and
Chief          Financial Officer       Date:    May 11, 2011

[SIGNATURE PAGE TO SEPARATION AND CONSULTING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY AWARD AGREEMENTS AND EQUITY AWARDS

[Attached]



--------------------------------------------------------------------------------

EXHIBIT A

TESSERA TECHNOLOGIES, INC.

CONFIDENTIAL

    

PERSONNEL SUMMARY FOR HENRY R. NOTHHAFT

AS OF 5/11/2011

 

Name   ID    

Grant

Number

   

Grant

Date

    Plan/Type     Shares     Price    

Exercised/

Released

    Vested     Cancelled     Unvested    

Outstanding/

Unreleased

   

Exercisable/

Releasable

 

Nothhaft, Henry R.

    [redacted ]      [redacted ]      5/20/2004        03B/NQ        40,000     
$ 17.840000        40,000        40,000        0        0        0        0     
      5/19/2005        03B/NQ        10,000      $ 29.130000        0       
10,000        0        0        10,000        10,000            5/18/2006       
03B/NQ        3,000      $ 28.200000        0        3,000        0        0   
    3,000        3,000            3/28/2008        03B/NQ        21,887      $
21.930000        0        21,887        0        0        21,887        21,887
           8/19/2009        03B/NQ        90,000      $ 26.160000        0     
  37,500        0        52,500        90,000        37,500            8/4/2008
       03B/NQ        375,000      $ 18.890000        0        257,813        0
       117,187        375,000        257,813            5/15/2008        03B/NQ
       3,797      $ 19.750000        0        3,797        0        0       
3,797        3,797            5/17/2007        03B/NQ        3,000      $
44.270000        0        3,000        0        0        3,000        3,000     
      8/18/2010        03B/NQ        90,000      $ 16.020000        0       
15,000        0        75,000        90,000        15,000             

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Type: NQ

            636,684          40,000        391,997        0        244,687     
  596,684        351,997   

Nothhaft, Henry R.

        5/17/2007        03B/RSA        3,000      $ 0.001000        3,000     
  3,000        0        0        0        0            5/18/2006        03B/RSA
       3,000      $ 0.000000        3,000        3,000        0        0       
0        0            3/28/2008        03B/RSA        16,415      $ 0.001000   
    16,415        16,415        0        0        0        0           
5/15/2008        03B/RSA        1,898      $ 0.001000        1,898        1,898
       0        0        0        0             

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Type: RSA

            24,313          24,313        24,313        0        0        0     
  0   

Nothhaft, Henry R.

        8/4/2008        03B/RSU        40,000      $ 0.001000        20,000     
  20,000        0        20,000        20,000        0            8/19/2009     
  03B/RSU        45,000      $ 0.001000        11,250        11,250        0   
    33,750        33,750        0            8/18/2010        03B/RSU       
50,000      $ 0.001000        0        0        0        50,000        50,000   
    0             

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Type: RSU

            135,000          31,250        31,250        0        103,750       
103,750        0             

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

          T O T A L S          795,997          95,563        447,560        0
       348,437        700,434        351,997   



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

This General Release of Claims (“Release”) is entered into as of this     day of
            , 2011, among Henry Nothhaft (“Executive”), Tessera Technologies,
Inc., a Delaware corporation, and Tessera, Inc., a Delaware corporation
(together, the “Company”) (collectively referred to herein as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Separation and
Consulting Agreement dated as of May 11, 2011 (the “Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under Section 4 of the Agreement, subject to Executive’s execution of
this Release; and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

1. In consideration of the benefits received under the Agreement, Executive, on
behalf of himself and his executors, heirs, administrators, representatives and
assigns, hereby agrees to release and forever discharge the Company and all
predecessors, successors and their respective parent corporations, affiliates,
related, and/or subsidiary entities, and all of their past and present
investors, directors, shareholders, officers, general or limited partners,
executives, attorneys, agents and representatives, and employee benefit plans in
which Executive is or has been a participant by virtue of his employment or
Board membership with the Company, from any and all claims, debts, demands,
accounts, judgments, rights, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, promises, agreements, controversies, suits,
expenses, compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to Employment Termination Date (as defined in
the Agreement), arising directly or indirectly out of, relating to, or in any
other way involving in any manner whatsoever Executive’s employment or Board
membership by the Company or the separation thereof, and any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, claims of
any kind that may be brought in any court or administrative agency, any claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Older Workers
Benefit Protection Act, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
California Family Rights

 

B-1



--------------------------------------------------------------------------------

Act, the California Labor Code and similar state or local statutes, ordinances,
and regulations. Notwithstanding the generality of the foregoing, Executive does
not release the following claims and rights:

(a) Claims for: (i) indemnity pursuant to California law (including but not
limited to Cal. Labor Code Section 2802), (ii) indemnity pursuant to written
indemnification agreements which have been entered into between Executive and
the Company and any of its affiliates, (iii) coverage under any of the Company’s
insurance policies for third party claims based on Executive’s employment with
the Company, or (iv) the or the Company’s certificate of incorporation or its
by-laws;

(b) The right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination, or any claim that the waiver of claims
under the Age Discrimination in Employment Act of 1967 (“ADEA”) was not knowing
or voluntary; provided, however, that Executive does release his right to secure
any damages for alleged discriminatory treatment;

(c) Any claims arising from or related to the Company’s executory obligations
under the Agreement; and

(d) Any other claims that cannot be released by private agreement.

2. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

3. In accordance with the Older Workers Benefit Protection Act of 1990,
Executive acknowledges that he is aware of the following:

(a) He has a right to consult with an attorney before accepting this offer;

(b) He has twenty-one (21) days from the date this offer is received to consider
this offer;

(c) He has seven (7) days after accepting this offer to revoke his acceptance in
writing, addressed and delivered no later than the expiration of the seventh day
to H. Thomas Blanco, Senior Vice President and Chief Administrative Officer, and
his acceptance will not be effective until that revocation period has expired;

 

B-2



--------------------------------------------------------------------------------

(d) He is, through this Release, releasing the Company and its officers, agents,
directors, supervisors, executives, representatives, successors and assigns and
all persons acting by, through, under, or in concert with any of them, from any
and all claims she may have against the Company or such individuals; and

(e) He understands that rights or claims under the ADEA that may arise after the
date this Agreement is signed are not waived.

4. Reaffirmation by Executive. Each Party hereby reaffirms the representations
and warranties contained in Section 6 of the Agreement as of the date hereof.

5. Choice of Law. This Agreement shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles. In all cases, this Release shall be interpreted in accordance with
its plain meaning, and not strictly for or against either party.

6. Entire Agreement; Amendment. This Release and the Agreement contain the
entire agreement of the parties with regard to the subject matter hereof and
thereof, and supersede and replace any prior agreements as to that matter. This
Release may not be changed or modified, in whole or in part, except by an
instrument in writing signed by Executive and an executive officer of the
Company.

7. Counterparts. This Release may be executed in counterparts with the same
force and effectiveness as though executed in a single document.

8. Expiration of Release. This Release is null and void if the Company has not
received a copy executed by the Executive within twenty-one (21) days following
the Employment Termination Date. This Release will become effective after it has
been signed by all Parties and after the revocation period described in
Section 3(c) above has expired without Executive’s revocation of this Release.

9. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Release voluntarily, without any duress or undue influence on the
part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other releasees.
Executive further acknowledges that: (a) he has read this Release; (b) he has
been represented in the preparation, negotiation, and execution of this Release
by legal counsel of his own choice or has elected not to retain legal counsel;
(c) he understands the terms and consequences of this Release and of the
releases it contains; and (d) he is fully aware of the legal and binding effect
of this Release.

(Signature Page Follows)

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing Release as of the date first written above.

 

Executive       TESSERA TECHNOLOGIES, INC.

 

    By:  

 

Henry Nothhaft     Name:         Title:   Date:  

 

    Date:  

 

      TESSERA, INC.       By:  

 

      Name:         Title:         Date:  

 

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

SUPPLEMENTAL RELEASE

This General Release of Claims (“Supplemental Release”) is entered into as of
this     day of             , 201    , among Henry Nothhaft (“Executive”),
Tessera Technologies, Inc., a Delaware corporation, and Tessera, Inc., a
Delaware corporation (together, the “Company”) (collectively referred to herein
as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Separation and
Consulting Agreement dated as of May 11, 2011 (the “Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under Section 5 of the Agreement, subject to Executive’s execution of
this Supplemental Release; and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the Severance Payment (as
defined in the Agreement) payable to Executive pursuant to the Agreement, the
adequacy of which is hereby acknowledged by Executive, and which Executive
acknowledges that he would not otherwise be entitled to receive, Executive and
the Company hereby agree as follows:

1. Executive hereby verifies and confirms his renewed agreement to the terms of
the Agreement, including but not limited to the release and waiver of any and
all claims relating to his employment or Board membership with the Company
delivered by Executive to the Company on             , 2011 (the “Original
Release”), and further extends such Original Release to any Claims (as defined
in the Original Release) that may have arisen after the date thereof through the
date hereof, including but not limited to claims under any local ordinance or
state or federal employment law, including laws prohibiting discrimination in
employment on the basis of race, sex, age, disability, national origin, or
religion, as well as any claims for misclassification, wrongful discharge,
breach of contract, attorneys’ fees, costs, or any claims of amounts due for
fees, commissions, stock options, expenses, salary, bonuses, profit sharing or
fringe benefits. Notwithstanding the generality of the foregoing, Executive does
not release the following claims and rights:

(a) Claims for: (i) indemnity pursuant to California law (including but not
limited to Cal. Labor Code Section 2802), (ii) indemnity pursuant to written
indemnification agreements which have been entered into between Executive and
the Company and any of its affiliates, (iii) coverage under any of the Company’s
insurance policies for third party claims based on Executive’s employment with
the Company, or (iv) the or the Company’s certificate of incorporation or its
by-laws;

(b) The right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination, or any claim that the waiver of claims
under the Age Discrimination in Employment Act of 1967 (“ADEA”) was not knowing
or voluntary; provided, however, that Executive does release his right to secure
any damages for alleged discriminatory treatment;

 

C-1



--------------------------------------------------------------------------------

(c) Any claims arising from or related to the Company’s executory obligations
under the Agreement; and

(d) Any other claims that cannot be released by private agreement.

2. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

3. In accordance with the Older Workers Benefit Protection Act of 1990,
Executive acknowledges that he is aware of the following:

(a) He has a right to consult with an attorney before accepting this offer;

(b) He has twenty-one (21) days from the date this offer is received to consider
this offer;

(c) He has seven days after accepting this offer to revoke his acceptance in
writing, addressed and delivered no later than the expiration of the seventh day
to H. Thomas Blanco, Senior Vice President and Chief Administrative Officer, and
his acceptance will not be effective until that revocation period has expired;

(d) He is, through this Supplemental Release, releasing the Company and its
officers, agents, directors, supervisors, executives, representatives,
successors and assigns and all persons acting by, through, under, or in concert
with any of them, from any and all claims she may have against the Company or
such individuals; and

(e) He understands that rights or claims under the ADEA that may arise after the
date this Supplemental Release is signed are not waived.

4. Return of Company Property. Executive’s signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Executive by the Company, developed or obtained by
Executive in connection with his employment with or service to the Company, or
otherwise belonging to the Company.

 

C-2



--------------------------------------------------------------------------------

5. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the Severance Payment, the Company has paid or
provided all consulting fees, salary, wages, bonuses, accrued vacation/paid time
off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.

6. Reaffirmation by Executive. Each Party hereby reaffirms the representations
and warranties contained in Section 6 of the Agreement as of the date hereof.

7. Choice of Law. This Supplemental Release shall in all respects be governed
and construed in accordance with the laws of the State of California, including
all matters of construction, validity and performance, without regard to
conflicts of law principles. In all cases, this Supplemental Release shall be
interpreted in accordance with its plain meaning, and not strictly for or
against either party.

8. Entire Agreement; Amendment. This Supplemental Release, the Release and the
Agreement contain the entire agreement of the parties with regard to the subject
matter hereof and thereof, and supersede and replace any prior agreements as to
that matter. This Supplemental Release may not be changed or modified, in whole
or in part, except by an instrument in writing signed by Executive and an
executive officer of the Company.

9. Counterparts. This Supplemental Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.

10. Expiration of Supplemental Release. This Supplemental Release is null and
void if the Company has not received a copy executed by the Executive within two
(2) weeks following the Consulting Termination Date (as defined in the
Agreement). This Supplemental Release will become effective after it has been
signed by all Parties and after the revocation period described in Section 3(c)
above has expired without Executive’s revocation of this Release.

11. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Supplemental Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
releasees. Executive further acknowledges that: (a) he has read this
Supplemental Release; (b) he has been represented in the preparation,
negotiation, and execution of this Supplemental Release by legal counsel of his
own choice or has elected not to retain legal counsel; (c) he understands the
terms and consequences of this Supplemental Release and of the releases it
contains; and (d) he is fully aware of the legal and binding effect of this
Supplemental Release.

(Signature Page Follows)

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing Supplemental Release as of the date first written above.

 

Executive       TESSERA TECHNOLOGIES, INC.

 

    By:  

 

Henry Nothhaft     Name:         Title:   Date:  

 

    Date:  

 

      TESSERA, INC.       By:  

 

      Name:         Title:         Date:  

 

 

C-4



--------------------------------------------------------------------------------

SCHEDULE A

PERFORMANCE AWARDS

 

Grant Number

  

Date of Grant

  

Number of Shares

Subject to

Performance Award

Vested on Employment

Termination Date

  

Number of Shares Subject

to Performance Award to

Vest on Release Effective

Date

00003455

   8/19/09    11,250    5,620

00003679

   8/18/10    0    6,250